Case 1:16-cr-00123-RBJ Document 242 Filed 04/30/20 USDC Colorado Page 1 of 2

FILED
April 23,2020 UNITED STATES DISTRICT GouRT
Case No. 1:16-cr-00123-RBJ-2 DERVER. COL
Regarding Early Release

APR 30 2020

JEErRKEY P CGuWELL
- CLERK

Your Honor: .

| would like to take a moment to tell you about myself and everything that | have
accomplished since my incarceration. Iwas an addict who was very lost. Since my
incarceration | got sober.

Shortly after | arrived to prison, | got the news ever no one wants to hear. | found
out that my dad passed away, and | will never forget that day. | was alone and lost and
didn't have my family, | never want to feel like that again, it was the worst feeling in the
world. | made myself a promise that when! got out, | would return to school. While
waiting for my release date, | took some Spanish classes to keep myself busy.

After my release, | was in the halfway house for a little over a month. While there,
| found a part time job. After being released from the halfway house, | attended
cosmetology school full time, as well as getting a better job as a manager. Shortly after —

that | bought myself a car. .
. | have also made amends with my family and am continually. building a
relationship. | talk to them. Almost everyday, | attend all of my counseling appointments
and UAs. | graduated from cosmetology school and ! work in a salon as an apprentice
Tuesday Thursday nights. | also got a new and better job Monday - Friday mornings
that work with my apprenticeship as well as working with my probation.

| have accomplished so much in a short matter of time. I’m so proud of myself
and am ready to put all’of this-behind me and move forward with my life. Thank you for
take your time.

Respectfully,

: oo? CO
Rianann Sanders
\ 7 . Sr a vot ot . j
: ; ” ° . * “ . : : a
Cl : ao .
or - . a
N . a
®
oD -
Oo -
ye oe rm
“ Te : ~
Se
. . ae “ah
Qt wo. = -
> ~s
-Trutyuwuue SHE i v4
Jf NAMI I HOTT TET Ml HUTT TET a
y . Made tat ite dea yop itle debt lta : - BE00Se-rez0s oo
= . a, . . , f . oo . . ; a * » : “
Gi .. - hLe us VIA |
E CO Oo Fe , ae :
° . . . ‘ QO
a alg | |
4S Gh iy
fo Lon
S UQSYUM
oO , - a
Q «
5 - ‘
© “ , 3
a
a =
®
Gy . 1S)
§ : eI? ?

re - ovat Stow (QV SAE
, = 5 WOU A

 
 
